Citation Nr: 1030484	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter is 
originally on appeal from a November 1979 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In August 2005, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the case needs to be remanded yet again.  As noted 
in the January 2008 Board Remand, the Board is cognizant of the 
fact that the Veteran's case has been in adjudicative status for 
several years, and it has been remanded in the past.  However, 
the Board wishes to assure the Veteran that it would not be 
remanding this case again unless it was essential for a full and 
fair adjudication of his claim.

The case was last remanded, in part, to afford the Veteran a VA 
examination at the nearest VA medical facility to determine if 
the Veteran actually has hepatitis C, in light of conflicting 
laboratory tests.  If the Veteran was diagnosed with hepatitis C, 
the claims file was to be forwarded to an appropriate physician 
at a VA medical facility other than Pittsburgh, for a medical 
opinion to determine if hepatitis C was caused by VA hospital 
care or medical or surgical treatment, including blood 
transfusion, furnished him by the VA.  
A review of the claims file indicates that the Board's directives 
have not been complied with.  No examination was performed.  In 
this regard, the AMC had the Veteran scheduled for an examination 
in Cleveland, Ohio, notwithstanding the fact that the Veteran 
lives in Pennsylvania.  As noted by a previous examiner, the 
Veteran lives 150 miles away from Cleveland, Ohio.  A report of 
contact from the VA compensation and pension section in Ohio 
dated in May 2009 shows that the Veteran failed to report for an 
examination; a note indicates that the Veteran lived in 
Pennsylvania, which is outside the jurisdiction.  A copy of the 
letter scheduling the Veteran for a VA examination dated in June 
2009 confirms that he was scheduled for an examination in 
Cleveland, Ohio.  

Instead of scheduling the Veteran for a VA examination in the 
proper jurisdiction, they instead obtained a medical opinion in 
January 2010 from the Pittsburgh VA Medical Center regarding 
whether the Veteran has hepatitis C.  As noted in the Board's 
remand directives, first an examination was required to determine 
if the Veteran had hepatitis C; and then an opinion regarding 
whether his hepatitis C was caused by VA hospital care or medical 
or surgical treatment, including blood transfusion, furnished him 
by the VA was to be obtained.  The AMC did not follow the Board's 
January 2008 Remand, which clearly required an examination for 
the purpose of determining whether the Veteran in fact has 
hepatitis C.  

In light of the foregoing, further action is necessary in this 
case, in accordance with the previous Board remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  

Moreover, the 2010 opinion referenced a hepatitis C test 
conducted in 2009.  It is clear that additional VA treatment 
records exist that have yet to be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain the Veteran's treatment records and 
complete laboratory reports from the VA 
Medical Center in Pittsburgh dated from 
October 2005 to the present.

2.   After obtaining the above VA records, 
schedule the Veteran for a VA examination by 
a physician with the appropriate expertise at 
the VA medical facility closest to the 
Veteran.  The AMC should not schedule the 
Veteran for an examination in Cleveland, 
Ohio.  The claims file must be made available 
to examiner in connection with examination, 
and the examination report should reflect 
that such a review was made.  All 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  

The examiner should render an opinion as to 
whether the Veteran has hepatitis C.

3.  If, and only if, the above examination 
indicates that the Veteran currently has 
hepatitis C, then forward the claims file to 
an appropriate physician at a VA medical 
facility other than Pittsburgh, for the 
purpose of obtaining an opinion.

Specifically, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hepatitis C was caused by VA hospital care or 
medical or surgical treatment, including 
blood transfusions, furnished him by the VA.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  The case should again be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



